DETAILED ACTION
Rejection under 35 U.S.C 171
The following is a quotation of 35 U.S.C. 171:
Whoever invents any new, original, and ornamental design for an article of manufacture may obtain a patent therefore, subject to the conditions and requirements of this title. The provisions of this title relating to patents for inventions shall apply to patents for designs, except as otherwise provided.
The claim is rejected under 35 U.S.C. 171 because the design is not shown applied to an article of manufacture. 
The phrase “an article of manufacture” has been interpreted to be a tangible object or physical substance.  See Henry Hanger & Display Fixture Corp. of America v. Sel-O-Rak Corp., 270 F.2d 635, 640, 123 U.S.P.Q. 3, 6 (5th Cir. 1959); Pelouze Scale & Mfg. Co. v. American Cutlery Co., 102 F. 916, 918 (7th Cir. 1900); Kim Craftsman, Ltd. V. Astra Products, Inc., 212 U.S.P.Q. 268 (D.N.J. 1980); 1 E. Lipscomb, Walker on Patents, 2:11 (1984), 1 W. Robinson, The Law of Patents, 200 (1890).
Showing the design applied to an article is a threshold requirement for design protection under 35 U.S.C. Section 171. Ex parte Strijland, (BdPatApp&Int) 26 USPQ2d 1259, 1262
The title, “surface pattern” does not specifically identify the article in which the design is embodied. A pattern or idea is not an article of manufacture. The word “surface” is equally unclear as to the specific article. Moreover, the drawing does not show the design applied to an object. 
Note the following related to the claiming of ornamentation apart from an article of manufacture:
1) The fact that the disclosed designs may be surface ornamentation capable of being applied to a variety of articles does not eliminate the requirement of showing an applied design. In re Schnell, id. 
2) A disembodied design or mere picture is not the subject of patent, and it follows that the specification must not so indicate. 
The invention is not the article and is not the design Per Se, but is the design Applied.  When the applicant has shown the design applied to one article, he has fulfilled the requirement of reducing the invention to practice, and he may state other articles to which the design is to be applied, if, and only if, the mode and effect of such application have been rendered obvious by the example given. In re Application of William Schnell., 8 USPQ 19, 24 (CCPA 1931) citing Ex parte Cady, 1916 C.D. 62, 232 O.G. 621 (Comm' r Pat. 1916) 
3) It should be "clear without further explanation or illustration just how the article will look with the design applied to it." Id.  [T]he design must be shown not to be the mere invention of a picture, irrespective of its manner of use, but that the applicant should be required to show by an appropriate drawing the manner of its application. In re Schnell supra, at 26
4) The claim in a design patent must be directed to the design for an article not the design of an article and is inclusive of ornamental designs of all kinds including surface ornamentation as well as configuration of goods (35 U.S.C. 171). In re Zahn, 204 USPQ 988 at 995(CCPA 1980). Design is inseparable from the article to which it is applied, and cannot exist alone merely as a scheme of ornamentation. 
The title of the design being claimed must correspond to the name of the article in which the design is embodied or applied to.  See MPEP § 1503.01.
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). Any change in the title must have antecedent basis in the filed papers. It must be apparent that applicant was in possession of the amended design at the time of original filing. Clarification of the title by specifying the article in which the design is embodied in this application will likely introduce new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f). 
Note that changing the title by way of an amendment will likely introduce new matter because there does not appear to be antecedent basis for specifying an article of manufacture. The examiner could not find any reference to an article of manufacture in the papers. 
Claim Rejection under 35 USC 112 
The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons:
The limits of the claim cannot be understood without conjecture. See the illustration below. On the left is the entire image. On the right is an enlarged detail from the upper right corner. 

    PNG
    media_image1.png
    269
    228
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    305
    334
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: rect]








The examiner has tinted grey the concave quadrilateral elements to make more obvious the background space surrounding the elements. The pattern elements are arranged in a square configuration but there is no boundary separating the background space from the drawing sheet. Arrows point out where the surrounding background “enters” the drawing sheet. The top and third arrows point out where two of the shapes simply stop. They are not enclosed. As a result of the lack of boundary around the elements the shapes cannot be understood to form a discrete object. This is exacerbated by the lack of a title that indicates an article of manufacture.
Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicants regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
To resolve the rejection, it is possible without introducing new matter to “join together” the elements by running a broken line from each ending of solid line. To place a broken line square larger than the ending points of the lines would introduce new matter because a white border around the elements has no antecedent basis. 
Any broken line boundary other than a straight broken line may constitute new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f). See MPEP 1503.02 section III.
If a broken line boundary is added consider including the following statement after the figure description and before the claim:
--The broken lines denote the boundaries of the claim and form no part thereof. --
If a corrected drawing is submitted in response to this Office action, it must be in compliance with 37 CFR 1.121 (d).  
The figure or figure number of an amended drawing should not be labeled as amended. 
Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). 
All changes to the drawing should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
If applicant chooses to amend the drawing and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing a new or replacement drawing, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).
Conclusion
The claim is rejected under 35 U.S.C. 112 (a) and (b), as set forth above. A response is required to avoid abandonment of the application. 
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner Interviews
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. 
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, is available at:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012. 
See MPEP 402.02(a) for further information. 
Interviews may also be conducted with a registered practitioner “not of record” provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) See MPEP 405. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Email Communications
If email communication is preferred, please email the examiner at karen.acker1@uspto.gov to arrange a time and date for the telephone interview. If both email and telephonic means are required, include preferred days and times for the proposed call. When proposing a day/time for the interview, please consider the examiner’s work schedule indicated in the first paragraph of the contact information of this communication. The email should also be used to determine who will initiate the telephone call. 
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO. The authorization may not be sent by email to the USPTO. 
For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence”: https://www.uspto.gov/patents/maintain/responding-office-actions
Also, see MPEP 502.03 II for further information. 

Patent Center
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAREN S ACKER/Primary Examiner, Art Unit 2918